Citation Nr: 1728837	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include as secondary to service-connected back disability.

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected back disability.

3. Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1992 to October 1998.  He was discharged under other than honorable conditions.  His service from October 13, 1996, to October 16, 1998, is considered a bar to VA benefits.  See February 2001 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2010, the Veteran and his sister testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the claims in April 2014 and September 2015 for additional development.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he marched or walked carrying heavy equipment during service, experienced shortness of breath during physical training, and experienced bilateral ankle and bilateral knee pain in service.  See July 2010 Board Hearing Transcript at 7-10, 12-13.  His sister testified that he complained of knee and ankle pain while in service.  Id. at 9.  VA treatment records reveal findings of small pleural effusion along the posterior left lower lung, sarcoidosis with pulmonary and thoracic spinal cord involvement, osteophytes of the right knee, left knee instability, left ankle extensor weakness with a history of bilateral lower extremity weakness, and motor latencies in the ankle.  See March 2009 VA MRI; September 2009 VA treatment record; March 2010 VA treatment record; December 2012 VA treatment record; February 2013 VA X-ray; April 2014 VA treatment record; January 2017 Nerve Conduction Study.  Additionally, in an August 2015 written statement, his friend, J.B., reported that the Veteran continues to experience bilateral leg instability and shortness of breath.  To date, VA has not obtained a medical opinion with regard to his claims, and one should be furnished following examination on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, ongoing VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then schedule the Veteran for a VA examination to address the nature and etiology of his respiratory, bilateral knee, and bilateral ankle disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify all current respiratory, bilateral knee, and bilateral ankle disabilities.  The examiner must specifically consider and discuss VA treatment records indicating diagnoses of small pleural effusion along the posterior left lower lung, sarcoidosis with pulmonary and thoracic spinal cord involvement, osteophytes of the right knee, left knee instability, left ankle extensor weakness with a history of bilateral lower extremity weakness, and motor latencies in the ankle.  See March 2009 VA MRI; September 2009 VA treatment record; March 2010 VA treatment record; December 2012 VA treatment record; February 2013 VA X-ray; April 2014 VA treatment record; January 2017 Nerve Conduction Study.  

With respect to each diagnosed disability, the examiner is asked to provide the following opinions: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that such disability had its clinical onset during active service from October 13, 1992, to October 12, 1996, or is related to any in-service disease, event, or injury therein?  

For purposes of providing this opinion, the examiner should accept as true Veteran's statements that he marched or walked carrying heavy equipment during service, experienced shortness of breath, and experienced bilateral ankle and bilateral knee pain in service.  See July 2010 Board Hearing Transcript at 7-10, 12-13.  

(b) Is it at least as likely as not (a 50 percent or greater probability) that such disability is caused by his service-connected low back disability and/or right lower extremity radiculopathy?

(c) Is it at least as likely as not (a 50 percent or greater probability) that such disability is aggravated (worsened) by his service-connected low back disability and/or right lower extremity radiculopathy?

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Thereafter, readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




